DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The election of species requirement is withdrawn.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (dated July 21, 2020 and April 20, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
5.	Claims 1-22 are pending.  Claims 1, 3-22 are rejected.  Claim 2 is objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 4, 6-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites Ar3 is a substituted or unsubstituted C6 to C30 hydrocarbon cyclic group having two functional groups including one of CO, CS, CSe, or CTe.  It is unclear what the metes and bounds of the structure is based on the language in recitation.  It could mean that Ar3 has CO, for example, as one of the ring atoms (ie. carbon substituted by oxo).  It could mean that Ar3 is substituted by, for example, and CO containing group.  It could mean that Ar3 has a CO containing group within the ring.  For the purpose of examination, the first meaning was adopted.  Appropriate correction and clarification is requested. 
7.	Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite Ar3 is the cyclic group represented by Formula 2B, and Z1 and Z2 in Chemical Formula 2B are each oxygen.  However, neither these claims nor the independent claim 1 define Chemical Formula 2B.  For this reason, the structural metes and bound of the claims cannot be ascertained.  For the purpose of examination, the claims were interpreted to contain the definition of Chemical Formula 2B as provided in claim 2.  Appropriate correction and clarification are requested.
8.	Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the N-containing heteroaromatic ring of Chemical Formula 1 is an electron donor moiety represented by Chemical Formula 4E.  However, neither the claim nor the independent claim 1 define Chemical Formula 4E.  Additionally, the claim defines Chemical Formula 4D, which is not required in the Markush structure of Chemical Formula 1.  For this reason, the structural metes and bound of the claims cannot be ascertained.  For the purpose of examination, the claims were interpreted to contain the definition of Chemical Formula 4E as provided in line 5 of the claim (
    PNG
    media_image1.png
    163
    253
    media_image1.png
    Greyscale
).  Appropriate correction and clarification are requested.
9.	Claims 18-20 recites the limitation "the photoelectric device on the semiconductor substrate.”  There is insufficient antecedent basis for this limitation in the claim.  Neither these claims nor the independent claim(s) from which they depend recite a photoelectric device on the semiconductor substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626